[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING RE: PLAINTIFF'S MOTION FOR SANCTIONS AND DEFENDANTS' OBJECTION TOMOTION
The court has read the briefs and documents submitted by the parties in connection with the motion and objection. The requests for argument are denied.
The plaintiff requests the court to impose one or more sanctions. Request number one is as follows: "The deponent, Mrs. Tracey Fayed, be ordered to appear for a deposition within five (5) days of the granting of this motion." The request for sanctions is denied. The following order is entered: The parties shall take the deposition of Mrs. Tracey Fayed by September 16, 1996. If the parties can not agree on a date for the deposition, any party may in such event request a judge of this court to select a deposition date. The request shall be by way of a short calendar motion.
THIM, JUDGE